Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 08, 2016

The Court of Appeals hereby passes the following order:

A16I0159. JOSHUA SHAWN CARTER v. THE STATE.

      On February 22, 2016, the trial court denied defendant Joshua Carter’s motion
to suppress evidence seized when a vehicle in which he was a passenger was stopped.
The trial court signed a certificate of immediate review on February 26, 2016, and
Carter filed this application for interlocutory appeal on March 10, 2016. We lack
jurisdiction.
      It is well-established that under OCGA § 5-6-34 (b), an application for
interlocutory appeal must be filed within 10 days of obtaining a timely certificate of
immediate review. See Genter v. State, 218 Ga. App. 311 (460 SE2d 879) (1995).
Because this application was filed 13 days after entry of the certificate of immediate
review, it is untimely and is therefore DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            04/08/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.